Title: To Alexander Hamilton from Samuel Eddins, 8 October 1799
From: Eddins, Samuel
To: Hamilton, Alexander


          
            Sir,
            Richmond Rendesvous Camp Federal Spring 8th. Octr. 1799
          
          Your Letter of 28th. Septr. came safe to hand & have to inform you that Majr. Hoop’s letter of the 30th august came to hand only ten days passed subscribed by yourself & indicating the Line of march I must beg leave to inform you that from the Period of the reception of Major Hoops letter till this time the Supervisor has been absent so that the procurement of Waggons &ct. to this moment has not been previously possible these circumstances being now arranged I shall proceed with the most prompt expedition to the Station, & by the Rout you have laid down.
          I am Sr. yr very obt Servt.
          
            Saml. Eddins Captain
            2nd Regimt. Arts. & Engs.
          
        